              Case 1:17-cv-05833-DLC Document 243 Filed 11/12/20 Page 1 of 1



                  LAW OFFICE OF GARY GREENBERG, ESQ.
                                            666 Third Avenue, 10th Floor
                                             New York, New York 10017

    Phone: 212-765-5770
E-mail:gg@ggreenberglaw.com



                                                            November 12, 2020

    By Mail
    Hon. Denise L. Cote, U.S.D.C.
    Senator Patrick Moynihan Federal Courthouse
    500 Pearl Street, Courtroom 15B
    New York, NY 10007

                                            RE: Knopf v. Esposito, 17 Civ. 5833 (DLC) (SN)


    Dear Judge Cote:

             I am co-counsel to the Knopfs in the above-referenced matter, and feel compelled to weigh in on
    the issue of whether there was an “inconsistency” between Mr. Berry’s statements that Mr. Sanford
    “declined to accept service by mail” and “’Mr. Sanford did not respond’ to an inquiry regarding service
    by mail” as stated in the Court’s November 12, 2020 Order.

            According to Mr. Sanford’s letter to the Court of November 12, he had “anticipated simply
    consenting to email service today…” thus it appears that he received an email from Mr. Berry asking him
    to accept service and failed to respond. As someone who has been practicing law for 45 years, that means
    he declined to accept service and I see no inconsistency whatsoever.




                                                            Sincerely,




                                                            Gary Greenberg

    cc: all counsel (by ECF); Mr. Sanford and Ms. Nadel (by email).
